 Case 2:20-cv-12675-LJM-APP ECF No. 5 filed 10/21/20                  PageID.19     Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 KEVIN PAUL UGLIS,

        Plaintiff,                                    Case No. 20-12675
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Anthony P. Patti

 MACOMB COUNTY SHERIFF’S
 DEPARTMENT, et al,

        Defendants.


            OPINION AND ORDER GRANTING REQUEST TO PROCEED
                  IN FORMA PAUPERIS [2] AND DISMISSING
               COMPLAINT FOR FAILURE TO STATE A CLAIM [1]


       On September 30, 2020, Kevin Paul Uglis filed this pro se lawsuit against the Macomb

County Sheriff’s Department, the Macomb County Prosecutor’s Office, the Federal Bureau of

Investigation, the Department of Justice Detroit, and the Michigan Unemployment Insurance

Agency. (ECF No. 1.) He alleges that Macomb County is constantly surveilling him and pursuing

false charges against him, that the FBI and DOJ have failed to respond to his complaints, and that

the Michigan UIA is conspiring to withhold his unemployment benefits during the COVID-19

pandemic. Uglis states that he cannot pay to pursue this litigation because he has no income.

       While the Court will grant Uglis’s request to proceed in forma pauperis, the Court will

dismiss the complaint sua sponte for frivolousness and failure to state a claim.

                                                 I.

       Uglis asks to proceed in forma pauperis. (ECF No. 1, PageID.5; ECF No. 2.) In his

complaint, he states that he cannot pay due to the “extreme difficulty of no [i]ncome during

pandemic because they conspired with Michigan U.I.A. to withhold . . . my p.u.a. [Pandemic
 Case 2:20-cv-12675-LJM-APP ECF No. 5 filed 10/21/20                    PageID.20       Page 2 of 4




Unemployment Assistance] benefits.” (Id., PageID.5.) And in a separate Application to Proceed

In Forma Pauperis, he offers a declaration that he is “self employed but unable to work due to

covid 19 laws and lack of work.” (ECF No. 2, PageID.7.) He states that he holds $4.79 in cash or

a bank account, and that he is responsible to pay $200 in rent each month and $240 each month in

child support for his daughter. (Id., PageID.8.)

       Based on these submissions, the Court will grant Uglis’s request to proceed in forma

pauperis.

                                                   II.

       But that is not the end of the Court’s inquiry. When a court permits a plaintiff to proceed

in forma pauperis, “the court shall dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

“Congress directed the federal courts to review or ‘screen’ certain complaints sua sponte and to

dismiss those that failed to state a claim upon which relief could be granted.” Benson v. O’Brian,

179 F.3d 1014, 1015–16 (6th Cir. 1999) (citing 28 U.S.C. § 1915(e)(2)).

       Although a pro se litigant is entitled to a liberal construction of his pleadings and filings,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A complaint “fails to state a claim on which relief may be

granted” when, “constru[ing] the complaint in the light most favorable to the plaintiff and

accept[ing] all factual allegations as true,” the complaint is not “plausible on its face.” Laborers’

Local 265 Pension Fund v. iShares Trust, 769 F.3d 399, 403 (6th Cir. 2014). Dismissal of the case

is appropriate where “the claim is based on an indisputably meritless legal theory[.]” Wilson v.

Yaklich, 148 F.3d 596, 600 (6th Cir. 1998). Moreover, an IFP complaint “is frivolous where it



                                                   2
 Case 2:20-cv-12675-LJM-APP ECF No. 5 filed 10/21/20                   PageID.21      Page 3 of 4




lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

Factual frivolousness includes allegations that are “clearly baseless,” “fantastic,” or “delusional.”

Id. at 327–28.

       Uglis’ factual claims appear to be based on a delusion that government agencies are

conspiring against him. He alleges that the Macomb County Sheriff’s Office has “violated my

rights constantly by harassing me at home and in public to set me up on false charges by saying I

exposed myself to people in public” and “sending people to my house to try and buy marijuana.”

(ECF No. 1, PageID.4.) He states that they have him “under constant survalance [sic]” and have

caused him to “lose my job and turn family and friends against me.” (Id.) He alleges that the FBI

and the Department of Justice in Detroit have failed to respond to his complaints and requests for

help—which is the only part of his complaint that sounds factually plausible. He alleges that these

events have occurred “every day since April 19, 2015.” (Id.) He moved from Michigan to

California in 2017, and he asserts that the Macomb County Sheriff’s Office, the San Diego County

Sheriff’s Office, and the FBI have followed him there. (Id.)

       Based on those allegations, Uglis asserts the following claims: Civil Action for Deprivation

of Rights (42 U.S.C. § 1983); Conspiracies to Interfere With Civil Rights (42 U.S.C. § 1985);

Conspiracy Against Rights of Citizens (18 U.S.C. § 241); Deprivation of Rights Under Color of

Law, (18 U.S.C. § 242); The Jurisdictional Statue for Civil Rights Cases (28 U.S.C. § 1443); and

Peonage Abolished (42 U.S.C. § 1994). (ECF No. 1, PageID.4–5.) He appears to assert all of these

claims against all Defendants. He also asserts a separate, unspecified Section 1983 claim against

the Michigan Unemployment Insurance Agency for withholding his Pandemic Unemployment

Assistance benefits. (Id., PageID.4.)




                                                 3
 Case 2:20-cv-12675-LJM-APP ECF No. 5 filed 10/21/20                    PageID.22       Page 4 of 4




       Uglis alleges that Defendants have caused him post-traumatic stress disorder, but that he

is not seeking treatment due to fear of his liberty and life. (Id., PageID.5.) He seeks a personal

protection order against all parties and compensation in the amount of $235 million dollars. (Id.)

       Even construing the complaint in the most liberal terms and in a light most favorable to

Uglis, the complaint does not plausibly state any of the legal claims that he lists. All of the factual

claims in the complaint, except for the allegation that the FBI and DOJ have not responded to his

complaints, appear to arise from Uglis’s unfortunate and painful delusion that multiple government

agencies are conspiring against him and surveilling him constantly. Because these claims are

factually frivolous and because Uglis provides no facts that would support any of the legal claims

he asserts, the complaint fails to state a valid claim, is frivolous, and will be dismissed.

                                                 III.

       Accordingly, Uglis’s complaint is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

       Dated: October 21, 2020


                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE




                                                  4
